DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Regarding applicant’s assertion (Pg. 6 [2]) that the Examiner indicated that the amendments should overcome the present rejection.  To clarify on the record, the examiner and SPE advised that the proposed amendment to clarify a different second material was specifically taught by the cited prior art (i.e. specifically does not distinguish over the prior art of record) and the change to incorporate preventing the eutectic phase could potentially differentiate over the prior art if potential structural differentiation caused by this limitation were provided by applicant.  This was further emphasized in the Interview Summary issued by the office on April 29, 2021, which specifically stated that the examiner advised “including clarity to the structural limitations defined by claim limitation as amended in the next reply, in order to advance prosecution by providing differentiation over the prior art of record.”
This structural differentiation was not provided by applicant in the Remarks filed 05/12/2021 (see response to arguments below) and therefore this limitation does not differentiate over the prior art of record.   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claims 1-7, 10, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer et al. (US 2011/0268566 A1), hereinafter Ferrer, in view of Rajendran (“Gas turbine coatings-An overview”), both originally of record in the non-final rejection dated October 1, 2019.

Regarding claims 1-3, 5-7, 10, 11, 13, and 15-18, Ferrer teaches a compressor housing (10) of titanium and steel (liner coating) layers (steel and titanium are different materials) opposite a rotating compressor blade in an ring shape ([0028]; [0062]; FIG. 4) where the steel and titanium alloy are thermally compatible with similar expansion coefficients ([0026]), specifically preform 11’ of titanium alloy Ti 6.4, preform 12’ of Inconel 909 steel, and film 13’ of anti-diffusion material based on Ni, and the anti-diffusion film 13’ is shown between 11’ and 12’ (FIG. 2 and [0049]-[0054]; Nickel is a common metal in titanium alloys and in stainless steel compositions, with compatibility with steel and titanium; further this is a third material different from both titanium and steel) where the Inconel layer may be 1 to 2 mm across the length L ([0068]; FIG. 1; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03; product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself, thus “applied to” is provides no patentable distinction, MPEP 2113), and the diffusion barrier is applied over the titanium-based compressor case along the interface ([0028]-[0029]; FIG. 1; Claim 17; FIG. 2A 11’ and 12’; Figure 2A shows 12’ has an inner surface and an interface with ’11; product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself, thus “is applied” in claim 16 provides no patentable distinction, MPEP 2113) opposite the rotating blade ([0028]; FIG. 1).  Ferrer does not teach wherein the diffusion barrier prevents the formation of eutectic phase between the titanium-based substrate and the liner, nor the diffusion barrier maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable 
Rajendran in the similar field of endeavor of coatings of gas turbine components (Abstract) teaches wherein the diffusion barrier is Cr (Pg. 363 Section 7 [5]) with a thickness of about 0.002-0.010 inches (Pg. 360 Section 5 [4]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ferrer to incorporate wherein the diffusion barrier is Cr with a thickness of about 0.002-0.010 inches teachings of Rajendran.  The motivation for doing so have been to form an inter diffusion zone (Pg. 363 Section 7 [5]) to protect against hot corrosion and oxidation up to 900 degrees Celsius (Pg. 364 Lns. 1-2) and a sufficient bond coat and thereby protect the metallic substrate from hot gases and their attack upon it and to improve adhesion (Pg. 365 Section 8 [1]).
Further regarding “the diffusion barrier prevents the formation of eutectic phase between the titanium-based substrate and the liner“ and “the diffusion barrier maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate”, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Ferrer in view of Rajendran teaches the limitations of claims 1-3, 5-7, 10, 11, 13, and 15-18 to the structure and composition of the component and case that is substantially similar to 

Regarding claims 4, 14 and 19, Ferrer in view of Rajendran teaches each of the limitations of claims 1-3, 5-7, 10, 11, 13, and 15-18 as discussed above, and Ferrer further teaches the ring is created such that there are no fragile zones between the titanium alloy and steel during thermal treatments and thermomechanical cycles ([0015]; spalling is the breaking off fragments, which will not happen without fragile phases).
Further regarding stresses introduced into the component/compressor case as a result of differential thermal expansion between the liner and the titanium-based substrate/compressor case do not cause spalling of the liner from the substrate and the liner does not spall from the titanium substrate after temperature cycling, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Ferrer in view of Rajendran teaches the limitations of claims 1-3, 5-7, 10, 11, 13, and 15-18 to the structure and composition of the component and case that is substantially similar to 

6.	Regarding claim 20, Ferrer in view of Rajendran teaches each limitation of claim 10 as discussed above.  Ferrer does not specifically teach the non-reactive diffusion barrier prevents the formation of low melting point phases between the titanium-based compressor case and the liner.  However, Ferrer in view of Rajendran teaches the limitations of claims 10, 11 and 13-19, and where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product (MPEP 2112).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer, in view of Moridi et al. (“Cold spray coating: review of material systems and future perspectives”), hereinafter Moridi, originally of record from the non-final rejection dated October 1, 2019, further in view of Rajendran.

8.	Regarding claim 8, Ferrer teaches a compressor housing of titanium and steel (liner coating) layers (steel and titanium are different materials) opposite a rotating compressor blade Nickel is a common metal in titanium alloys and in stainless steel compositions, with compatibility with steel and titanium; further this is a third material different from both titanium and steel).  Ferrer does not teach formed by a method comprising providing a substrate; applying diffusion barrier as particles of powder…using a cold spray process, wherein the powder comprising the diffusion barrier is accelerated toward the titanium-based substrate by a carrier gas at a velocity sufficient to deform the particles on contact with the titanium-based substrate; and then applying a layer of material forming a liner as particles of powder…using a cold spray process, wherein the powder comprising the layer of material is accelerated by a carrier gas toward the applied diffusion barrier at a velocity sufficient to at least substantially deform the particles on contact with the diffusion barrier, nor wherein the diffusion barrier prevents the formation of eutectic phase between the titanium-based substrate and the liner, nor the diffusion barrier maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate
Moridi, in the similar field of endeavor of coatings on substrates (Abstract Lns. 1-2) including thermal barrier coatings (Pg. 372 Left column [2]), teaches accelerating solid powders toward a substrate through a cold spray process to deposit metals and the particles endure plastic deformation and adhere to the substrate when accelerated past an impact velocity threshold (Abstract) applicable powders include nickel and stainless steel (Pg. 371 Right column [4]), and the process may be repeated to form an interlayer metal-metal structure (Pg. 374 Right column [3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferrer to incorporate accelerating solid powders  teachings of Moridi.  The motivation for doing so would have been to use the cold spray technology for new material applications of metal composites and thereby reduce material consumption (Pg. 371 Left column [2]).
Claim 8 is also addressed as by Ferrer and product-by-process claims are limited by and defined by the process; however, the determination of patentability is based on the product itself, thus “applied to” is given no patentable weight, MPEP 2113.  In order to expedite compact prosecution, the product by process aspects have been addressed in this 103 rejection.
Rajendran in the similar field of endeavor of coatings of gas turbine components (Abstract) teaches wherein the diffusion barrier is Cr (Pg. 363 Section 7 [5]) with a thickness of about 0.002-0.010 inches (Pg. 360 Section 5 [4]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ferrer to incorporate wherein the diffusion barrier is Cr with a thickness of about 0.002-0.010 inches teachings of Rajendran.  The motivation for doing so have been to form an inter diffusion zone (Pg. 363 Section 7 [5]) to protect against hot corrosion and oxidation up to 900 degrees Celsius (Pg. 364 Lns. 1-2) and a sufficient bond coat and thereby protect the metallic substrate from hot gases and their attack upon it and to improve adhesion (Pg. 365 Section 8 [1]).
Further regarding “the diffusion barrier prevents the formation of eutectic phase between the titanium-based substrate and the liner“ and “the diffusion barrier maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate”, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Ferrer in view of Moridi, further in view of Rajendran teaches the structure and composition of the component as discussed above (as described in the instant application [0021]).  This component is substantially similar to that claimed and is expected to have the same characteristics as the claimed component.
Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product (MPEP 2112), including “the diffusion barrier prevents the formation of eutectic phase between the titanium-based substrate and the liner“ and “the diffusion barrier maintains the compatibility of the coefficients of thermal expansion between the liner and the titanium-based substrate to enable the liner to expand or contract with the titanium-based substrate.”

9.	Regarding claim 9, Ferrer in view of Moridi, further in view of Rajendran, teaches each of the limitations of claim 8 as discussed above.  Ferrer does not teach wherein: the carrier gas is a non-reactive gas selected from the group consisting of nitrogen and inert gases.
Moridi, in the same field of endeavor, teaches wherein: the carrier gas is a non-reactive gas of nitrogen (Pg. 370 Left column [1]).  
.

Response to Arguments
10.	Applicant's arguments filed May 12, 2021 have been fully considered but they are not persuasive. Regarding claims 1, 8 and 10, Applicant’s argument that the layer 13’ being an intermixed region fails to provide a diffusion barrier is not persuasive, as Ferrer [0061] (cited by applicant) teaches two separate zones (one of titanium and the barrier film and one of the steel and the barrier film), which indeed still provides separation between titanium and steel layers.
Further, Applicant’s statement that Ferrer is silent on various coefficients of thermal expansion and provide no teaching or suggestion regarding it between a liner and substrate is not correct.  Ferrer specifically talks about steels (i.e. liner coating layer) having similar or higher expansion coefficients and thermal treatment compatibility to titanium (i.e. substrate) ([0026]), therefore this argument is not persuasive.  

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784